DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.
Per the attached interview, the office reached to request, and was provided with a supplemental amendment, which has been found proper, and entered.  This has been noted in form 326 as the amendment to which this action is responsive to.  The Examiner thanks Applicant for the quick and complete submission in response. 
 
Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. Applicant’s arguments rest upon an incorrect interpretation of the art that does not follow the citations and position the office laid out in the previous rejection. 
Applicant’s arguments rest upon an unsubstantiated focus on a preferred embodiment of Figure 7, an improper dismissal of the substance of the specification of the prior art, and incorrect assertion that, “the Examiner assert that Weiner, at Figs. 7-8 discloses the wherein a depth…etc. etc.] as made by Applicant on Page 8 of the reply.  Respectfully, the office in the previous action and this action, explicitly 
Applicant relies upon Figure 7, alleging this Figure does not show the claimed feature.  The Applicant makes no argument as to how the rejections cited portions fail to meet this feature, which was what the rejection relied upon.
Appellant argues that Weinert merely discloses that a damping device is arranged completely inside the recess.”  Again this is a reliance made entirely upon Figure 7 and not in light of the larger invention laid out in the disclosure.  The office notes, per the cited sections, of Col. 8, ll. 11-17 of Weinert, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added). The office respectfully nots, if the damping device for example has a width of 20cm, and the platform gap has a width of 2 cm (These are not realistic values, merely used for example) The width of the Recess R, per the specification of Weinert, would be R> 20 - 2, or R > 18 cm.  The office notes, 18.5, 19, 19.5 as examples are all widths of the recess that fall within this explicitly provided value which are all smaller than the width of the damping device.  Broader posited, if R > damping device diameter - gap.  Then the set of values will always include the values which are smaller than the diameter of the damping device up to the size of the gap. These values are necessary because Weinert’s concern is not whether or not the dampening pin projects into the gap, its concern is, “the damping device does not obstruct the next blade, i.e. it does not project so far into the space that it is larger than the gap between the two blades.  This is exactly what Applicant is concerned with as well, 
The examiner notes the second cited sentence supports the same arrival.  There the width of the damping device (d, dampening device) is smaller than width of the recess plus the gap.  Thus if the width of the recess was 10 cm, and the width of the gap was 2cm (again this is not a realistic value, but merely to plug in the numbers to illustrate to Applicant the range) then the damping device width would be d < 10 + 2, d <12.  Thus for example the values of at least 11.5, 11, and 10.5 for the width of the damping device would result in a damping device whose width was larger than the depth of the recess but smaller than the gap and the recess, as required by Applicants claims. 
Applicant argues that the dampening pin of Weinert is adjusted such that it can be arranged completely inside the recess. Respectively, per the cited, sections, Weinerts concern for at least some embodiments, is merely that the dampener when located inside the recess is not so large it obstructs the next blade, across the gap, that is distinct and different from fit completely within the recess.
The office has made clear that the assertion by the Applicant as is not correct, that while Weinert does consider embodiments where the damping device “can be arranged completely inside the recess” this is interpretation of Weinert is narrower than the disclosure of Weinert, and such a narrow reading as the only embodiment of Weinert is unsubstantiated. 
Applicant’s further arguments about gap distance are similarly refuted as their first argument has not been found supported, and therefore cannot be considered supporting the gap argument.
Applicant’s arguments against K1 not helping meet limitations of claim 1 are immaterial as K1 was not relied upon for this feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims, “wherein a depth of the first slot in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot……wherein a diameter of the damper pin is larger than a depth of the first slot.” The office respectfully notes these features are the same.  The office is unclear whether applicant is attempting to apply a broader depth interpretation?  The office looks at all the figures and specification, to determine if there is another depth value; however, Figure 3, and all the language referring to the depth in the specification being drawn to slot 190, appears to show a slot that is at least in a radial direction larger in depth than the diameter of the pin.  There is also no reference or showing of an axial depth.  The circumferential depth is the only depth the drawings and figures support for comparison, but this value is already present in the claim language.  The claim 2, which this feature was removed from, was considered pertinent because the diameter at that point was pointing to a cylindrical damper pin, and thus the diameter was slightly different, sufficient to avoid a 112.  In its current form, the damper pin already has a diameter and the slot already has a depth; however, the new language provides a new “a diameter” and a new “a depth” in claims 1 and 11. 
Claims 1 and 11 recite the limitation "a diameter of the damper pin” twice, and “a depth of the first slot” twice, furthermore, claim 11 recites the limitation "a plurality of turbine blades” twice, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by US 10,450,866 to Weinert et al. (W1).

In Re Claim 1:
W1 shows:
	A damping device (24) for a turbine blade assembly, the damping device comprising:
	A damper slot (20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms (18) of adjacent first (14) and second (15) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks (13); and [Col. 6, ll. 6-18, gives the features above save for recitation of the gap, which can be seen in Figure 7.]
	A dampener pin (24) disposed in the damper slot, [Figure 7-8.]
	Wherein a depth of the first slot in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slow, and the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot 
is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]
Wherein a diameter of the damper pin is larger than a depth of the first slot. [See discussion of paragraph above.]

In Re Claims 4-6:
W1 shows:
	The damping device according to claim 1, wherein:
	(Claim 4) the dampener pin is a polygonal dampener pin, and wherein at least two sides of the polygonal damper pin are in close contact with an inside of the first slot, a height of the polygonal damper pin protruding out of the open inlet of the first slot is smaller than the gap distance between the first and second turbine blades. [Figure 7 shows a pentagonal dampening pin, and that two of the sides are in close contact.  The feature of protrusion being smaller than a gap is discussed under claim 1 above.]
	(Claim 5) claim 4, wherein when the damper slot is viewed in a section perpendicular to an axial direction, a maximum width of the polygonal damper pin is larger than a diameter of a circle inscribed in 
	(Claim 6) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]

In Re Claim 11:
W1 shows:
	A turbine blade assembly comprising:
	A plurality of turbine rotor disks; [Col. 1, ll. 12-13 discloses multiple turbine stages and multiple turbine blades on them.]
	A plurality of turbine blades (14, 15) each radially disposed along a circumferential surface of the turbine rotor disk (13); and [Col. 6, ll. 6-18, gives the features listed]
	A damper device comprising a damper slot(20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms(18) of adjacent first(14) and second(15) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks, and a dampener pin(24) disposed in the damper slot [Col. 6, ll. 6-18, gives the features above save for recitation of the gap, which can be seen in Figures 7-8.]
	Wherein a depth of the first slot in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slow, and the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot 
is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]
Wherein a diameter of the damper pin is larger than a depth of the first slot. [See discussion of paragraph above.]

In Re Claims 14-16:
W1 shows:
	The turbine blade assembly according to claim 11, wherein: 
	(Claim 14) the dampener pin is a polygonal dampener pin, and wherein at least two sides of the polygonal damper pin are in close contact with an inside of the first slot, a height of the polygonal damper pin protruding out of the open inlet of the first slot is smaller than the gap distance between the first and second turbine blades. [Figure 7 shows a pentagonal dampening pin, and that two of the sides are in close contact.  The feature of protrusion being smaller than a gap is discussed under claim 1 above.]
	(Claim 15) claim 14, wherein when the damper slot is viewed in a section perpendicular to an axial direction, a maximum width of the polygonal damper pin is larger than a diameter of a circle 
	(Claim 16) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0067349 to Kareff et al. (K1) in view of W1.

In Re Claim 1:
K1 teaches:
	A damping device (100) for a turbine blade assembly, the damping device comprising:
	A damper slot (48) formed by first (48) and second (unlabeled curvature in second side) slots being axially opposite each other under respective platforms (38) of adjacent first (28b) and second (28a) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks (26); and [Page 2, ¶23, 24, and 26 along with Figure 3 provide the labels for the element numbers.]


K1 is silent as to:
	Wherein a depth of the first slot in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slow, and the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot 
And a circumferential height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades.  
Wherein a diameter of the damper pin is larger than a depth of the first slot.

W1 teaches:
	Wherein a depth of the first slot in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slow, and the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot and a circumferential height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades.  . [Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade surfaces of K1, such that there are two recesses with inclined upper surfaces, sized such that the first slot has a size with regards to the damping pin size, such that the damping pin would be smaller than the size of the first recess and the gap between as taught by W1, for the purpose of ensuring the blade would be more easily installed without risk of contact between the second blade and the pin, and further that the guide surfaces in two recesses would aid in the centering of the pin.  This would yield the limitation of the damping pin to first slot size range includes where the pin is larger than the recess but smaller than the recess plus the gap, thus its protrusion beyond the first slot would be smaller than the gap, and thus the diameter of the damper pin is larger than a depth of the first slot.

In Re Claims 2-3 and 6-10:
K1 as modified in claim 1 teaches:
	The damping device according to claim 1, wherein:

	(Claim 3) claim 2, when the damper slot is viewed in a section perpendicular to an axial direction of the damper slot, the diameter of the cylindrical camper pin is smaller than a diameter of a circle inscribed in a receiving space of the damper slot.   [Given the claim has placed no limitations on the arbitrary circle drawn in the receiving space, the office can draw a circle smaller than the cylinder, per W1 the pin will move towards the center region.]
	(Claim 6) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [W1, Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]
	(Claim 7) claim 3, wherein when a circular cross-section of the cylindrical damper pin, perpendicular to a longitudinal direction of the cylindrical damper pin, is divided into a first semicircular area and a second semicircular area based on a diameter as a reference line, specific gravity of the first semicircular area is lower than that of the second semicircular area so that a center of gravity of the damper pin is eccentric to the second semicircular area. [K1, Figure 7 shows an embodiment where there are voids (132) in the upper portion which would create a different relative mass and therefore center of gravity to the upper region as compared to the lower region. Page 3, ¶33 discloses the regions (132 are voids, apertures, or slots.)]
	(Claim 8) claim 7, the first semicircular area includes a low specific gravity region having a density lower than that of a material of the dampener pin. [K1, Figure 7, the voids (132) represent a region with a lower density, than the material of the dampener pin.]

	(Claim 10) claim 8, the low specific gravity region is formed closer to a circumferential surface of the damper pin in the first-semicircular area. [K1, Figure 7, shows some of the voids (132) are closer to the upper side of an upper (first) semicircular area.] 

In Re Claim 11:
K1 teaches:
A turbine blade assembly comprising:
	A plurality of turbine rotor disks (26); [Page 2, ¶24 discloses a plurality of disks.]
	A plurality of turbine blades (28a, 28b) each radially disposed along a circumferential surface of the turbine rotor disk (26); and [Figure 1 and 2]
	A damper device (100) comprising a damper slot (48) formed by first (48) and second (unlabeled curvature in second side) slots being axially opposite each other under respective platforms (38) of adjacent first (28b) and second (28a) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks, and a dampener pin (100) disposed in the damper slot 
[Page 2, ¶23, 24, and 26 along with Figure 3 provide the labels for the element numbers. Figures 5-6.]
	
K1 is silent as to:
Wherein a depth of the first slot in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slow, and the damper pin disposed in the 


W1 teaches:
	Wherein a depth of the first slot in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slow, and the damper pin disposed in the damper slot partially protrudes out of an open inlet of the first slot and a circumferential height of the damper pin protruding out of the open inlet of the first slot is smaller than a gap distance between the first and second turbine blades.   [Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]  W1 discloses this feature is desirable because the pin should “be almost completely counter-sunk in the assigned recess of the turbine blade during mounting, so that the individual turbine blades of the rotor device can be pushed into the matched retention slot of the disk wheel bit by, without the danger of wedging or jamming.” (emphasis added.) [Col. 2, ll. 58-53.]  Further W1 teaches there should be two recesses, (the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade surfaces of K1, such that there are two recesses with inclined upper surfaces, sized such that the first slot has a size with regards to the damping pin size, such that the damping pin would be smaller than the size of the first recess and the gap between as taught by W1, for the purpose of ensuring the blade would be more easily installed without risk of contact between the second blade and the pin, and further that the guide surfaces in two recesses would aid in the centering of the pin.  This would yield the limitation of the damping pin to first slot size range includes where the pin is larger than the recess but smaller than the recess plus the gap, thus its protrusion beyond the first slot would be smaller than the gap, and thus the diameter of the damper pin is larger than a depth of the first slot.

In Re Claims 12-13 and 16-20:
K1 as modified in claim 11 teaches:
	The damping device according to claim 11, wherein:
	(Claim 12) the damper pin is a cylindrical pin, and wherein a diameter of the cylindrical damper pin is larger than a depth of the first slot. [K1 Figure 5 shows the pin is cylindrical, and the modification provides for the pin being larger than a depth of the first slot.]
	(Claim 13) claim 12, when the damper slot is viewed in a section perpendicular to an axial direction of the damper slot, the diameter of the cylindrical camper pin is smaller than a diameter of a circle inscribed in a receiving space of the damper slot.   [Given the claim has placed no limitations on 
	(Claim 16) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [W1, Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]
	(Claim 17) claim 13, wherein when a circular cross-section of the cylindrical damper pin, perpendicular to a longitudinal direction of the cylindrical damper pin, is divided into a first semicircular area and a second semicircular area based on a diameter as a reference line, specific gravity of the first semicircular area is lower than that of the second semicircular area so that a center of gravity of the damper pin is eccentric to the second semicircular area. [K1, Figure 7 shows an embodiment where there are voids (132) in the upper portion which would create a different relative mass and therefore center of gravity to the upper region as compared to the lower region. Page 3, ¶33 discloses the regions (132 are voids, apertures, or slots.)]
	(Claim 18) claim 17, the first semicircular area includes a low specific gravity region having a density lower than that of a material of the dampener pin. [K1, Figure 7, the voids (132) represent a region with a lower density, than the material of the dampener pin.]
	(Claim 19) claim 18, wherein the low specific gravity region is filled with a material having a lower density than the material of the damper pin or the low specific gravity region is formed as a hollow portion. [K1, Page 3, ¶33 the apertures (132) may be voids, i.e. hollow.]
	(Claim 20) claim 18, the low specific gravity region is formed closer to a circumferential surface of the damper pin in the first-semicircular area. [K1, Figure 7, shows some of the voids (132) are closer to the upper side of an upper (first) semicircular area.] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUAN G FLORES/Primary Examiner, Art Unit 3745